Case 1:19-cv-01292-RDB Document 11 Filed 07/02/19 Page 1 of 1
Case 1:19-cv-01292-RDB Document 10 Filed 07/01/19 Page 1 of 2

Foo. coaaaof

uo
IN THE UNITED STATES DISTRICT COURT, 06
FOR THE DISTRICT OF MARYLAND /19 JUL 2 AWII 2

- Ry ne -
Aa o

 

STEVEN MARTIN, Individually and on
Behalf of Ail Others Similarly Situated,

work 2
e4ic ete ed At wt

pt, m8
a he wd

1 een ntranient min

Plaintiff,
Case No. 1:19-cy-01292-RDB

: Request GRANTED this 1st day of July, 2019.

TIER REIT, INC. et al., ! fell? BK

, Richard 0. Bennett ©
Defendants. United States District Judge

 

 

PLAINTIFF'S NOTICE OF VOLUNTARY DISMISSAI

   

PLEASE TAKE NOTICE that, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(),
plaintiff Steven Martin (“Plaintiff”) hereby voluntarily dismisses the above-captioned action (the
“Action”) with prejudice as to Plaintiff only and without prejudice as to all others similarly situated.
Defendants have filed neither an answer nor a motion for summary judgment in the Action, and no class
has been certified. Plaintiff's dismissal of the Action is therefore effective upon the filing of this notice.
Dated: July 1, 2019

Respectfully submitted,
TYDINGS & ROSENBERG LLP

{s/ John B, Isbister
John B. Isbister, Federal Bar No. 00639

   

OF COUNSEL: Daniel S. Katz, Federal Bar No. 01148
One East Pratt Street

FARUQI & FARUQI, LLP Suite 901

Nadeem Faruqi Baltimore, MD 21202

James M. Wilson, Jr. Telephone: (410) 752-9700

685 Third Ave., 26th FI. FAX (410) 727-5460

New York, NY 10017 Email: jisbister@tydirgslaw.co!

Telephone: (212) 983-9330 Email: dkatz(@tydingslaw.com

Email: nfarugi@farugilaw.com

Email: jwilson@farugilaw.com Counsel for Plaintiff

 

Counsel for Plaintiff

#33 12072v.1
